Case 1:19-cr-00130-JLK Document 183 Filed 11/12/19 USDC Colorado Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO


Criminal Action No. 19-cr-130-JLK

UNITED STATES OF AMERICA,

        Plaintiff,

v.

2. KEXING WANG,

        Defendant




     DEFENDANT KEXING WANG’S MOTION TO SUPPRESS DIRECT AND DERIVATIVE EVIDENCE
       OBTAINED FROM UNLAWFUL SEARCH AND SEIZURE AND REQUEST FOR A HEARING


        Defendant, Kexing Wang, by and through Counsel, Michael Faye, hereby moves

pursuant to Rules 12(b)(3)(c), 41(h) and 47, Federal Rules of Criminal Procedure, and the Fourth

Amendment to the Constitution of the United States of America, to suppress from use any

evidence obtained as a result of the execution of a search warrant issued in Case No. 17-2053 in

the District Court for Jefferson County, Colorado on November 1, 2017, and executed on

November 2, 2017, for the premises at 12934 W. Iliff Avenue, Lakewood, Colorado, and any

evidence derived therefrom. In support of this motion, Ms. Wang respectfully states to the

Court as follows:

     1. Ms. Wang stands accused of Counts One, Two, Three, Four, and Five of the indictment

        (Document No. 1) for crimes related to the manufacturing and distribution of marijuana.
Case 1:19-cr-00130-JLK Document 183 Filed 11/12/19 USDC Colorado Page 2 of 4




      On November 1, 2017, Detective Ben Russel of the Westminster Police Department filed

      an Affidavit for Search Warrant in Case No. 17-2053 in the District Court for Jefferson

      County, Colorado in support of a proposed warrant to search the premises at 12934 W.

      Iliff Avenue. The search warrant was signed and notarized by Jefferson County Court

      Judge Bradley A. Burback. The search warrant was executed on November 2, 2017 at

      12934 W. Iliff Avenue, Lakewood, Colorado, the residence of Ms. Wang and her husband

      Mr. Xu. Marijuana plants along with other evidence were seized as a result of this

      search and are being used against Ms. Wang in this prosection. The evidence seized and

      statements obtained from this search were then cited as a basis for the application for a

      second search warrant for the premises at 9879 Jasper Street, Commerce City,

      Colorado. This search warrant was signed and executed later on November 2, 2017.

      During that search additional evidence was seized.

   2. Ms. Wang asserts that the affidavit for the search warrant that was issued for the

      residence at 12934 Iliff Ave in Lakewood Colorado was devoid of probable cause. She

      respectfully requests that the Court suppress all evidence seized, observations made,

      and any evidence derived therefrom as a result of the search.

   3. Ms. Wang adopts entirely the reasons stated, arguments advanced, and authority cited

      by her Co-Defendant Yong Xu in Defendant Yong Qiang Xu’s Motion To Suppress Direct

      And Derivative Evidence obtained from Unlawful Search and Seizure And Request For

      Hearing, United States v. Yong Qiang Xu, 1:19-cr-00130-JLK Document 136 filed October

      21, 2019; and Mr. Xu’s September 9, 2019 filing titled Defendant Yong Qiang Xu’s
Case 1:19-cr-00130-JLK Document 183 Filed 11/12/19 USDC Colorado Page 3 of 4




      Supplement To Motion To Suppress Direct And Derivative Evidence Obtained From

      Unlawful Search And Seizure And Request for Hearing United States v. Yong Qiang Xu,

      1:19-cr-00130-JLK Document 166; and Mr. Xu’s October 4, 2019 filing titled Defendant

      Yong Qiang Xu’s Reply In Support Of Motion To Suppress Direct and Derivative Evidence

      Obtained From Unlawful Search and Seizure And Request For Hearing, United States v.

      Yong Qiang Xu, 1:19-cr-00130-JLK Document 177. D.C. COLO.LCrR 12.1(b). Ms. Wang

      and Mr. Xu are similarly situated and are named co-defendants.



      Michael Faye, of the Law Firm of Glassman & Faye, PC., hereby


                                                        Respectfully Submitted,

                                                        /s/ Michael Faye ______
                                                        Michael Faye
                                                        Attorney for Defendant
                                                        Reg. #35204
                                                        The Law Firm of Glassman & Faye
                                                        1600 Stout Street
                                                        Suite 1400
                                                        Denver, CO 80202
                                                        Telephone: 720-254-0942
                                                        Fax: 303-265-9481
                                                        Email: Michael@glassmanfaye.com
Case 1:19-cr-00130-JLK Document 183 Filed 11/12/19 USDC Colorado Page 4 of 4




                                     CERTIFICATE OF SERVICE


        I hereby certify that on November 12, 2019, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system which will send notification of such filing to the
following e-mail addresses:

United States Attorney via CM ECF.

Kexing Wang – Defendant (by US Mail)

and hereby certify that I have mailed or served the document or paper to the following non
CM/ECF participant in the manner (mail, hand delivery, etc.) indicated by the non-participant’s
name.


                                                            /s/ Michael Faye
                                                            Michael Faye
                                                            Attorney for Defendant
                                                            Reg. #35204
                                                            The Law Firm of Glassman & Faye
                                                            1600 Stout Street
                                                            Suite 1400
                                                            Denver, CO 80202
                                                            Telephone: 720-254-0942
                                                            Fax: 303-265-9481
                                                            Email: Michael@glassmanfaye.com
